15 F.3d 1094NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Darrel E. WALLETTE, Defendant-Appellant.
No. 92-30333.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 16, 1993.Decided Jan. 25, 1994.

Before:  BROWNING, NORRIS, and O'SCANNLAIN, Circuit Judges
ORDER*
Pursuant to the government's stipulation filed January 4, 1994, Wallette's sentence is hereby vacated and the case is remanded for resentencing without enhancement under 18 U.S.C. Sec. 924(e).
VACATED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3